DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this information disclosure statement has been considered by the examiner.  

Response to Arguments
Applicant's arguments filed 04/01/2020 have been fully considered but they are not persuasive
Initially, the majority of Applicant's arguments appear to fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues that Nakajima does not disclose processing of updating a captured image captured using a fisheye lens and a partial image cut out from the image in response to reception of an instruction to change a designated area, and has functional issues.  The Examiner disagrees.  Nakajima teaches wherein, in a case where a change instruction for changing the position of the designated area in the 
Further, the claim amendments do not change the 35 U.S.C. § 112(f) interpretations as the term “unit” is still being used.  As noted in the previous Office Action, Applicant can avoid this interpretation by using, e.g., “determinator” and “display controller” for “determination unit” and “display control unit”, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 19 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 19 and 22 recite “the subject” where there is insufficient antecedent basis for this limitation in the claim.

35 USC § 112(f) or pre-AIA  112 6th Paragraph
Claim limitations “determination unit” and “display control unit” have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  112 6th paragraph, because they use a non-structural term “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  The terms preceding the terms “unit” have no known structural meaning in the art.  Applicant can avoid this interpretation by using the alternative terms, “determinator” and “display controller” for “determination unit” and “display control unit”, respectively.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. § 112(f) or pre-AIA  112 6th paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. § 112(f) or pre-AIA  112 6th paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the th paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 4, 10, 19, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (U.S. 2018/0367787) in view of Golin (U.S. 2002/0015049) and further in view of Takeuchi (U.S. 2012/0082341) and Hiraizumi (U.S. 2007/0127785).
Regarding claim 1, Nakajima teaches a display control apparatus comprising: 
a determination unit configured to determine a rotation angle for rotating a captured image captured using a lens so that a position of a designated area in the captured image, based on the position of the designated area (see par. 0016, teaches an information processing device having a parameter setting unit (determination unit) configured to set the rotation angle information based on an image of a subject);
a display control unit configured to cause a display unit to display a partial image (see Fig. 5, 76);
wherein, in a case where a change instruction for changing the position of the designated area in the captured image is received, the determination unit further determines a rotation angle based on a position of the designated area changed in response to the change instruction; and wherein the display control unit updates the captured image to a captured image being rotated by the rotation angle based on the position of the designated area changed in response to the change instruction and update the partial image to a partial image corresponding to the designated area changed in response to the change instruction (see Fig. 5, FMW; par. 0016, 0017, 0087, 0091, 0092, teaches setting a rotation angle information (change instruction) 
Nakajima does not specifically teach using a fisheye lens; and rotating a position of a designated area to a predetermined display position; the designated area being for cutting out a partial image corresponding to the designated area from the captured image; and a display control unit configured to cause a display unit to display the partial image corresponding to the designated area and cut out from the captured image.
Golin teaches using a fisheye lens; and rotating a position of a designated area to a predetermined display position; and  the captured image rotated by the rotation angle (see Abstract; par. 0029, 0030, teaches capturing images with a fisheye lens and rotating objects in the images to a desired orientation, and displaying the resulting image, where a predetermined display position would have been understood to a PHOSITA, see, e.g., Sasaki (U.S. 6,195,470) col. 1, lines 27-30, teaches obtaining a main image by three-dimensionally rotating a first source image by a predetermined angle and displaying the image at a predetermined position in a screen).
Nakajima and Golin do not specifically teach the designated area being for cutting out a partial image corresponding to the designated area from the captured image; and a display control unit configured to cause a display unit to display the partial image corresponding to the designated area and cut out from the captured image.
Takeuchi teaches the designated area being for cutting out a partial image corresponding to the designated area from the captured image; and a display control unit configured to cause a display unit to display the partial image corresponding to the designated area and cut out from the captured image (see par. 0064, teaches 
Nakajima and Golin and Takeuchi do not specifically teach the subject is displayed, in an upright orientation, at the predetermined display position.
Hiraizumi teaches the subject is displayed, in an upright orientation, at the predetermined display position (see par. 0086, teaches translating a position of facial features (subject)  in an image upward, downward, to the right, and to the left, by rotating the position of the facial features (subject).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Nakajima with the limitations as taught by Golin and Takeuchi and Hiraizumi to provide for rotating an image to a desired orientation for display (see Golin, Abstract) and to 

Regarding claim 3, Nakajima teaches the display control unit controls the display unit to display the display image generated by the generation unit (see Fig. 5, 76, where displaying the display image at a specific time (e.g., before or after a partial image) would have been merely a known and/or obvious choice understood to a person having ordinary skill in the art).  Nakamura teaches the partial image is displayed (see par. 0052).  

Regarding claim 4, Takeuchi teaches the display control unit causes the partial image and the captured image being rotated by the rotation angle to be displayed at the same time on the display unit (see par. 0064, teaches superimposing the partial image onto the input image).  Motivation for this combination has been stated in claim 1.

 Regarding claim 10, Golin teaches in a case where the captured image includes a plurality of designated areas, the determination unit determines the rotation angle based on a position of a predetermined designated area out of the plurality of designated areas (see Abstract, teaches multiple panoramic views (plurality of areas) and playback based on a capture point (position)).  Motivation for this combination has been stated in claim 1.



Regarding claim 22, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Furthermore, Nakajima teaches a computer-readable storage medium (see par. 0031).  Motivation for this combination has been stated in claim 1.  

Regarding claim 27, Nakajima teaches wherein, in a case where a change instruction for changing the designated area is received while the partial image and the captured image are displayed, the determination unit further determines a rotation angle based on a position of designated area changed in response to the change instruction (see Fig. 5, FMW; par. 0016, 0017, 0087, 0091, 0092, teaches setting a rotation angle information (change instruction) based on a subject image (position of the designated area), and teaches rotation angle information used by a display device).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (U.S. 2018/0367787) in view of Golin (U.S. 2002/0015049) and further in view of Takeuchi (U.S. 2012/0082341), Hiraizumi (U.S. 2007/0127785) and Listou (U.S. 2014/0152787).

Listou teaches the determination unit determines the rotation angle based on the position of the designated area and the display position (see par. 0021, teaches image rotation may be facilitated by providing menu options for rotations of fixed angles (e.g., 90 degrees, 180 degrees, etc.) and/or continual adjustments (e.g., through any angle up to 180 degrees clockwise and/or counter-clockwise).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Nakajima with the limitations as taught by Golin, Takeuche and Hiraizumi and Listou to provide for image rotation (see Listou par. 0021).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (U.S. 2018/0367787) in view of Golin (U.S. 2002/0015049) and further in view of Takeuchi (U.S. 2012/0082341), Hiraizumi (U.S. 2007/0127785) and Kim (U.S. 2012/0257025).
Regarding claim 13, Nakajima and Golin and Takeuchi and Hiraizumi do not specifically teach wherein the display control unit causes the display unit to display information indicating how far the captured image is rotated.
Kim teaches wherein the display control unit causes the display unit to display information indicating how far the captured image is rotated (see par. 0017, teaches image, angle (rotation) identification information being displayed; see also Ryu (U.S. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Nakajima with the limitations as taught by Golin and Takeuchi and Hiraizumi and Kim to provide for displaying angle (rotation) identification information (see Kim par. 0017).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (U.S. 2018/0367787) in view of Golin (U.S. 2002/0015049) and further in view of Takeuchi (U.S. 2012/0082341), Hiraizumi (U.S. 2007/0127785) and Jeong (U.S. 2019/0197671).
Regarding claim 26, Nakajima and Golin and Takeuchi and Hiraizumi do not specifically teach the display control unit controls to perform dewarping on the designated area of the captured image to generate the partial image.
Jeong teaches the display control unit controls to perform dewarping on the designated area of the captured image to generate the partial image (see par. 0088, teaches generating a transformed image by dewarping a fisheye image corresponding to the transformation area providing the transformed image to a user through a display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Nakajima with the limitations as taught by Golin and Takeuchi and Hiraizumi and Jeong to provide for generating a transformed image by dewarping (see Jeong par. 0088).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nakamura (U.S. 2018/0295290), Okamoto (U.S. 2016/0261802), Ogino (U.S. 2008/0174680), Seki (U.S. 10,275,661).

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483